Citation Nr: 0114530	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than November 
12, 1996 for the assignment of a 20 percent evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to June 
1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).  In that decision, the evaluation of 
the veteran's service-connected hemorrhoids, characterized as 
internal and external hemorrhoids with history of anal 
fissure, was increased from a 10 percent disability rating to 
a 20 percent rating, effective from November 12, 1996.  The 
veteran has perfected appeals of both the evaluation assigned 
and the effective date of that evaluation.  


FINDINGS OF FACT

1.  The veteran's service connected hemorrhoids are 
manifested by numerous occasions of rectal bleeding and 
periodic active fissures.  

2.  In July 1980, the RO notified the veteran of a July 1980 
rating decision that granted service connection for 
hemorrhoids and assigned a 10 percent evaluation to that 
disorder effective from June 20, 1978.  The veteran did not 
file a notice of disagreement within one year following the 
date of that decision.

3.  On November 12, 1996, the veteran filed a claim for an 
increased rating for service-connected hemorrhoids, together 
with copies of VA treatment records dating from March 12, 
1996 for treatment of occasions of rectal bleeding and 
periodic active fissures.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 
4.114, Diagnostic Code 7336 (2000).

2.  The criteria for an effective date of March 12, 1996, and 
no earlier, for the assignment of a 20 percent evaluation for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 7336 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1978 rating decision, the RO denied a claim of 
entitlement to service connection for a stomach condition.  
In January 1980, the veteran filed a statement indicating 
that he was again requesting entitlement to service 
connection for a stomach condition.  

In a July 1980 rating decision, service connection was 
granted for internal and external hemorrhoids with history of 
anal fissure, and evaluated as 10 percent disabling, 
effective from June 20, 1978.  In that decision, the RO 
reasoned that although hemorrhoids were not diagnosed in 
service, complaints and symptoms of rectal bleeding in 
service were similar to those found in a January 1979 post-
service hospitalization that resulted in a diagnosis of 
internal hemorrhoids.  The RO indicated that it was clear 
that the veteran's earlier claim for a "stomach" condition 
was in actuality a claim of entitlement to service connection 
for hemorrhoids because rectal bleeding was referenced in the 
prior claim.  It was ostensibly on that basis that the RO 
assigned the date following the veteran's separation from 
service, June 10, 1978, as the effective date of the grant.  
The rating decision also explained that the evidence showed a 
hemorrhoid condition that repeatedly recurs and which 
required hospitalization.  It was ostensibly on that basis 
that a 10 percent evaluation was assigned.  

On November 12, 1996, a claim was received from the veteran 
for entitlement to an increased evaluation of his service-
connected hemorrhoids, and entitlement to a retroactive 
increase in his disability evaluation to the effective date 
of the initial grant of service connection for that disorder.  
In support of his claim, the veteran submitted private and VA 
treatment records dated in 1972, 1979 and 1996.  The 1972 
private treatment records pre-dated service and are 
irrelevant to the veteran's claim.  The 1979 private 
treatment records document the hospitalization of the veteran 
for rectal bleeding, a notation of a rectal fissure during 
hospitalization, and a discharge diagnosis of internal 
hemorrhoids.  These treatment records were the same that were 
of record at the time of the initial grant of service 
connection for hemorrhoids in 1980.  In fact, these records 
were referred to in the 1980 decision.  

The 1996 treatment records document the recurrent treatment 
of the veteran from March 1996 through November 1996 for 
complaints of hemorrhoids, rectal bleeding and an anal 
fissure.  In March 1996, hemorrhoid with no active bleeding 
or fissure was noted.  In April 1996, there was active 
bleeding and there was thought to be a small fissure.  In 
July 1996, rectal bleeding was noted.  In November 1996, the 
veteran complained of rectal bleeding.  It was noted that an 
October 1996 flexible sigmoidoscopy had confirmed a fissure.  
The assessment was anal fissure.  

Based upon the foregoing evidence, in a July 1997 rating 
decision, the RO increased the evaluation of the veteran's 
service-connected hemorrhoids, characterized as internal and 
external hemorrhoids with history of anal fissure, from a 10 
percent disability rating to a 20 percent rating, effective 
from the date of the veteran's claim for an increased 
evaluation, November 12, 1996.  

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 
C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (2000).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 4.2, 
4.41 (2000).

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. 4.1, 4.2 (2000).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. 4.10, 4.40, 
4.45, and 4.59 (2000).

The RO has evaluated the veteran's hemorrhoids under 
Diagnostic Code 7336.  Under Diagnostic Code 7336 a 
noncompensable evaluation is assigned for mild or moderate 
internal, or external, hemorrhoids.  For large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  A 20 percent rating is assigned with persistent 
bleeding and with secondary anemia, or with fissures, and is 
the highest rating available under this Diagnostic Code.  38 
C.F.R. Part 4, Diagnostic Code 7336 (2000).

The evidence of record, taken in the light most favorable to 
the veteran, demonstrates that the veteran's service 
connected hemorrhoids are manifested by numerous occasions of 
rectal bleeding and periodic active fissures.  Under these 
circumstances, the 20 percent rating that was provided in the 
July 1997 rating decision at issue is the proper evaluation 
of the veteran's service-connected hemorrhoids.  Given that 
this is the highest rating available under the appropriate 
diagnostic code for the evaluation of hemorrhoids, the 
preponderance of the evidence is against the claim for an 
increased rating, and the benefit of the doubt doctrine is 
inapplicable.   38 U.S.C.A. 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.

Effective Date

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2000). 

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (2000).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (2000).

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra. 

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2). The initial inquiry involves ascertaining the 
date of the claim. A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement. Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits. 
38 C.F.R. § 3.157.

In this case, in a July 1980 rating decision, service 
connection was granted for internal and external hemorrhoids 
with history of anal fissure, and evaluated as 10 percent 
disabling, effective from June 20, 1978.  Although the claims 
file does not contain a copy of the letter in which the 
veteran was notified of this rating action, it does contain 
documentation dated July 16, 1980, that the rating action was 
effectuated.  This documentation contains recitations of the 
action taken and a notation of the veteran's last known 
address then of record.  

"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharge 
their official duties."  Chute v. Derwinski, 1 Vet. App. 
352, 353 (1991).  The presumption of regularity is not 
absolute; it may be rebutted by the submission of clear 
evidence to the contrary.  Ashely v. Derwinski, 2 Vet. App. 
307, 308-309 (1992).  Indeed, in Kuo v. Derwinski, 2 Vet. 
App. 662, 665 (1992) the United States Court of Veterans 
Appeals held, citing Ashley, supra, that "[i]n the absence 
of clear [underline added] evidence to the contrary, . . . it 
must be presumed that the Secretary properly discharged his 
official duties and mailed the letter to appellant in care of 
his representative in the normal course of business."  

Although a copy of the actual notification letter is not of 
record, pursuant to the presumption of regularity attending 
the official acts of public officers, it must be concluded 
that the veteran was appropriately notified of the July 1980 
rating decision and of his appellate rights.  Dolan v. Brown, 
9 Vet. App. 358, 362 (1996). The documents of record indicate 
that a proper notification letter was sent to the veteran at 
the last known address of record, and there is no evidence in 
the claims file that this letter was returned to the RO as 
undelivered.  It is noted that in the course of his October 
1999 hearing before the RO, the veteran disputed the receipt 
of notice of the July 8, 1980 rating action.  He failed, 
however, to submit any evidence other than his own statements 
that would suggest that he was not properly or timely 
notified.  Statements made by the veteran are not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

Accordingly, the Board concludes that the veteran was 
properly notified of the July 1980 rating decision.  Because 
the veteran did not file a notice of disagreement with that 
decision within one year, the July 1980 rating decision 
became final.  38 U.S.C.A. § 4105(c) (West 1980); 38 C.F.R. 
§ 19.153 (1980).

The next communication received by the RO on the issue of an 
increased rating for the veteran's service-connected 
hemorrhoids was the claim filed by the veteran on November 
12, 1996.  With this claim, however, the veteran filed 
photocopies of medical records, which included VA outpatient 
treatment records dated between March 12, 1996, and November 
5, 1996.  These VA treatment records concerned treatment for 
his service-connected hemorrhoids and, hence, are informal 
claims for increase under 38 C.F.R. § 3.157.

Moreover, they support the 20 percent rating for the 
hemorrhoids.  Although the earliest of these 1996 VA 
treatment records then submitted, dated on March 12, 
indicates that the veteran was not then actively bleeding and 
no fissure was seen, he reported bleeding and said that the 
bleeding site could be seen with a scope when it was actively 
bleeding.  The veteran was seen with similar complains 
periodically thereafter, and ultimately the presence of an 
anal fissure was demonstrated on flexible sigmoidoscopy in 
October 1996.  The Board concludes that the date of claim 
should be March 12, 1996.  Moreover, these VA treatment 
records show that it was factually ascertainable that an 
increase in disability had occurred.  Consequently, the Board 
concludes that the effective date of the 20 percent 
disability evaluation for service-connected hemorrhoids 
should be March 12, 1996.

The Board notes that photocopies of treatment records from 
Decatur General Hospital were also received on November 12, 
1996; however, private medical records are considered 
informal claims from the date of receipt by VA.  See 
38 C.F.R. § 3.157.  Consequently, these do not provide a 
basis upon which to assign an earlier effective date for the 
20 percent rating for hemorrhoids.  



ORDER

Entitlement to an increased evaluation for hemorrhoids is 
denied.  

An effective date of March 12, 1996 for the assignment of a 
20 percent evaluation for hemorrhoids is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

